Case 1:18-cv-00339-LO-JFA Document 20 Filed 01/04/19 Page 1 of 1 PageID# 536




                     IN THE UNITED STATES DISTRICT COURT FOR THE

                                EASTERN DISTRICT OF VIRGINIA

                                        ALEXANDRIA DIVISION



Heather Gibson                                       )
                                                     )
                        Plaintiff(s)                 )
v.                                                   )        CIVIL ACTION NO. 1:18-cv-339
                                                     )
Only Choice Home Health Care Agency, LLC et al                )
                                                     )
                        Defendant(s)                 )




                                       DEFAULT AND JUDGMENT


        It appearing by the declaration of counsel for the plaintiff(s), Heather Gibson that the
defendant(s) Only Choice Home Health Care Agency, LLC et al have failed to appear, plead, or otherwise
defend as provided in the Federal Rules of Civil Procedure, default is hereby entered against the
defendant(s) Only Choice Home Health Care Agency, LLC et al.

        A default having been entered against the defendant(s) Only Choice Home Health Care Agency,
LLC et al and counsel for the plaintiff(s) Only Choice Home Health Care Agency, LLC et al having
requested judgment against the defaulted defendant(s) Only Choice Home Health Care Agency, LLC et al
and having filed a proper declaration, all in accordance with Rule 55 of the Federal Rules of Civil
Procedure; it is

        ORDERED and ADJUDGED that the plaintiff(s) Heather Gibson recover of the defendant(s),
Beverly Ann McNairy and Only Choice Home Health Care Agency, LLC, the sum of $50,850.70
($20,910.75 in unpaid and overtime wages + $20,910.75 in liquidated damages + $8,312.50 in
attorney's fees + $716.70 in costs).

Dated at Alexandria, Virginia, this 4 day of January, 2019.


                                                         FERNANDO GALINDO, CLERK


                                                         BY:               /s/

                                                              A.Otto, Deputy Clerk
